In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated May 20, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law with respect to the plaintiffs’ General Municipal Law § 205-a cause of action by demonstrating that no predicate violation existed to support the claim (see Cibelli v Episcopal Diocese of N.Y., 298 AD2d 485 [2002]). In opposition, the plaintiffs’ conclusory and speculative submissions failed to raise a triable issue of fact (see Leslie v Splish Splash at Adventureland, 1 AD3d 320, 321 [2003]; Krash v Bishop-Sanzari, J.V., 309 AD2d 788, 789 [2003]).
The plaintiffs’ remaining contentions are without merit. Crane, J.P., Mastro, Skelos and Lifson, JJ., concur.